Defendant was convicted for the manufacturing of intoxicating liquors for beverage purposes. He has appealed from a sentence imposing upon him the payment of a fine of $350, and imprisonment in the parish jail for a term of 60 days, and, in default of payment of fine, imprisonment for an additional period of 12 months.
The only bill of exceptions disclosed by the record is the one reserved to the action of the lower court in overruling a motion for a new trial, based upon the ground that the verdict is contrary to the law and the evidence. This bill presents no question of law for review by this court. We have no appellate jurisdiction over the facts affecting the guilt or innocence of the accused. In his brief, however, counsel for defendant assigns as error, patent upon the face of the record, the action of the trial judge in imposing an alternative sentence of 12 months' imprisonment, in default of payment of the fine. Counsel relies as authority for the support of this contention upon the case of State v. Carlander (No. 26296 on the docket of this court, decided by Division A.) ante, p. 244, 103 So. 755.
This decision, however, has been reversed on rehearing, and the right of the lower court to resort to section 980 of the Revised Statutes in imposing an alternative jail sentence for failure to pay the fine incurred under the Hood Act (Act No. 39 of 1921, Ex. Sess.) has been recognized and sustained in the leading case on the subject, State v. Doras Hebert, 103 So. 742,1 decided on rehearing by the whole court April 11, 1924.
The conviction and sentence appealed from are therefore affirmed.
1 Ante, p. 209. *Page 251